Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The closest prior art is Wiesner et al. (EP2774703 A1), which discloses an additive processing method using an additive processing apparatus, a processing chamber, irradiation device and a gas recirculation loop having a purification device. Layman (US 2008/0277268 A1) used as a teaching reference discloses using a gas recirculation loop in a system for vapor phase particle production having a heat exchanger and a purification device. Wiesner and Layman fails to teach or suggest alone or combined “removing the entrained impurities from the cover gas in the gas recirculation loop to generate a clean cover gas; circulating the clean cover gas into the chamber during the additive fabrication; and metering an amount of new cover gas provided into the chamber from a cover gas source connected to the chamber, the amount being metered with respect to an amount of the clean cover gas circulated into the chamber from the gas recirculation loop” as required of independent claim 1. There are no obvious reasons to modify Wiesner et al. in view of Layman to include these missing steps. Claims 2-7 depend upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761